Citation Nr: 1327586	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  98-01 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder to include chronic bronchitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active military duty from June 1989 to September 1991.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the Board at a video conference hearing conducted in December 2009 between the RO and the Board Central Office.  A transcript of the hearing is contained in the claims file. 

In May 2010, the Board reopened the Veteran's claim for service connection for a respiratory disorder to include chronic bronchitis and remanded the issue for additional development.  The Board remanded the case on two more occasions, in February 2012 and January 2013.  It now returns to the Board for further review. 

In February 2012, the Board noted that the issue of entitlement to service connection for hypertension had been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board accordingly lacked jurisdiction over that issue and referred it to the AOJ for appropriate action.  It does not appear from a review of the claims file that appropriate action has been taken.  According, because the Board still lacks jurisdiction, the issue is again referred to the AOJ for appropriate action.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2012); see also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series of very specific, sequential, procedural steps that must be carried out by a claimant and the RO before a claimant may secure appellate review by the Board.). 



FINDINGS OF FACT

A current respiratory disorder did not have its onset in active service, and it is not the result of a disease or injury incurred in active service.


CONCLUSION OF LAW

A respiratory disorder, including chronic bronchitis, was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the Board reopened the claim in a May 2010 decision and remanded it for additional notice with regard to the claim for service connection on the merits.  The Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in May 2003 and October 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  An error in a notice letter should not be presumed prejudicial, and the burden of showing harmful error rests with the party raising the issue, and harmful error is to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In this case, the appellant has not demonstrated, and the evidence of record does not show, any prejudicial or harmful error in the notice provided by VA. 

The Board also finds that VA's duty to assist has been satisfied.  Based on information provided by the Veteran, post-service treatment records were obtained from VA and private treatment sources.  These records were associated with the claims file.  The Veteran was also afforded a hearing before an RO hearing officer in April 1998, and a Board videoconference hearing in December 2009.  In addition to his hearing testimony, the Veteran addressed his claim by submitted statements.  

The Veteran was informed appropriately of records obtained, including by the currently appealed rating decision, an SOC, and SSOCs, most recently in March 2013.  He also was informed of records not obtained, the importance of submitting all relevant records, and his responsibility to see that records are presented in furtherance of his claim.  In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not provide further assistance in this regard prior to the Board's adjudication of the currently appealed claim. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations for compensation purposes in June 2010 (with addendum opinions in June 2010 and March 2012) and January 2013 addressing medical issues underlying his claim for service connection for a respiratory disorder.  The Board remanded the case in January 2013 in part based on deficiency of the opinions provided by the June 2010 examiner, and these deficiencies were satisfactorily remedied by the January 2013 examination report.  

The January 2013 VA examiner reviewed pertinent evidence of record, and the Board finds that the June 2010 and January 2013 examinations and the reports and addenda from these examiners, taken together, sufficiently addressed the medical questions raised and relevant to the claim at issue, i.e., questions of diagnoses of respiratory disorders, of development of a respiratory disorder in service, and of causation of a current respiratory disorder by activities or exposures in service.  The examiners addressed these medical questions with due consideration of the entire evidentiary record, lay statements, and relevant medical knowledge.  These examination reports also provided analyses based on review of all the evidence of record. including clinical records and past examination reports in the claims file, lay evidence, and relevant tests or studies, and they included opinions supported by this analysis with satisfactory rationale.  The Board finds that the June 2010 and January 2013 examinations and their addenda, taken together with the balance of medical and non-medical evidence of record, provide sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim on appeal adjudicated herein.  38 C.F.R. § 4.2 (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In view of  the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the currently appealed claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.  Neither the Veteran nor his representative has presented any avenues of evidentiary development which have a reasonable possibility of substantiating the claim.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the currently appealed claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159. 

The Board also finds that the development required by the Board remand orders in May 2010, February 2012, and January 2013 has been accomplished.  This development consisted of obtaining any additional relevant records with the Veteran's assistance and affording new VA examinations addressing the claim for service connection for a respiratory disorder and its etiology, all followed by RO or AMC review of the claim with issuance of a SSOC. 

Development assistance letters were sent to the Veteran, including in January 2013 to which he did not reply.  The Veteran was afforded an additional VA examination for compensation purposes in January 2013 addressing the medical issues presented.  Thereafter, the AMC readjudicated the claim with issuance of a March 2013 SSOC.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed claim have been accomplished. 


II. Claim for Service Connection for a Respiratory Disorder, 
To Include Chronic Bronchitis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In this case, the Veteran has contended that he developed chronic bronchitis in service which has continued up to the present time.  However, medical evidence in the file shows diagnoses of other respiratory disorders.  Given the various diagnoses alleged by the Veteran or shown by the evidence in this case, the Board has recharacterized the issue on appeal more broadly as one for service connection for a respiratory disorder to include chronic bronchitis, as indicated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that VA should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim).

The October 1988 enlistment examination reflects on the Report of Medical History that the Veteran noted under "current medications" that he was taking cold medicine, and the examiner noted that he was taking ampicillin for a chest cold, a condition which was not condidered disqualifying ("NCD") for service.  On the form, the Veteran checked "no" for having at the time of enlistment or having ever had ear, nose or throat trouble; chronic or frequent colds; asthma; shortness of breath; pain or pressure in chest; chronic cough, or sinusitis.  No respiratory disorder, other than the chest cold, was noted on the enlistment examination report.  Clinical evaluation of the lungs and chest was normal.  

On a June 1989 Dental Health Questionnaire, the Veteran indicated that he did not have and had never had persistent cough; emphysema; tuberculosis/PPD positive; asthma; hay fever; or sinus problems.  In October 1989, the Veteran was seen with complaints of sinus and head congestion.  He reported that he had no facial pains or ear pain but had a slight cough and mild sore throat.  On examination, the examiner noted that his ears were clear, his throat revealed post-nasal drip, his lungs were clear, there was decreased nasal air, and no sinus palpation tenderness.  The assessment was an upper respiratory infection.  Later that month, the Veteran returned with complaints of headache, congested sinuses, sore throat and slight cough.  After examination, the examiner's assessment was upper respiratory infection and acute bronchitis.  Four days later, the Veteran returned again with complaints of a sore throat.  The examiner's notes showed that there was a small ulceration on the left tonsil and lower lip; lungs were clear; and there was less congestion.  The assessment was upper respiratory infection; stomatitis; and bronchitis, resolved.

In February 1990, the Veteran was seen with complaints of a sore throut for one week with hoarseness and occastion cough.  Following examination, the assessment was upper respiratory infection.  In March 1990, it was noted that the Veteran had been treated for stomatitis and bronchitis in October 1989 and was now fully recovered and fit for transfer.  He was to return to the clinic as needed.  Three days later in March, the Veteran indicated on a Report of Medical History that he did not have and had never had ear, nose or throat trouble; chronic or frequent colds; sinustitis; hay fever; asthma; shortness of breath; pain or pressure in chest; or chronic cough.  The examiner noted that he was fit for overseas duty.

In April 1990, the Veteran was seen for a headache, fever, sore throat, and two lesions on his lower lip.  The assessment was rule out strep and ulcers.  Ten days later, the assessment was stomatitis, improved by history.  Three days later, the Veteran reported feeling much better, and the assessment was stomatitis, resolving.

In October 1990, the Veteran was seen for complaints of a constant cough and trouble breathing for two days.  The assessment was viral upper respiratory infection.  On a March 1991 Dental Health Questionnaire, the Veteran indicated that he did not have and had never had cold sores (Herpes); persistent cough; emphysema; tuberculosis/PPD positive; asthma; hay fever; or sinus problems.  In June 1991, he was seen with complaints of a sore throat for two days.  The assessment was upper respiratory infection, probably viral.
The Veteran was discharged from active service in September 1991.  The service separation was based on a finding in the report of a voluntary posterior dislocation of the shoulder which existed prior to service.

In this case, the Veteran contends that he developed a respiratory disorder as a result of exposures in service, including exposure to oil fires while stationed in the Persian Gulf during the Gulf War.  The Veteran's service personnel records reflect that the Veteran was stationed aboard an aircraft carrier which was in the Persian Gulf during the Persian Gulf War.  However, service treatment records do not indicate any acute reaction to any exposures in service.  Post service records also do not reflect any medical findings of respiratory reactions to exposures in service.  The record does not reflect an undiagnosed respiratory condition so as to implicate a Persian Gulf War undiagnosed illness claim in this case.  38 C.F.R. § 3.317 (2012).  

The Veteran's service enlistment examination in October 1988 was negative for any respiratory disorder.  Generally where a disorder manifests in service and is not noted upon entry into service, a presumption of soundness upon entry into service applies.  38 U.S.C.A. § 1111.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that where there is no record of  the claimed disorder having become manifest in service, the presumption of soundness does not apply.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012); citing Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007); 38 U.S.C. § 1111; also citing  Holton v. Shinseki, 557 F.3d 1362, 1367(Fed. Cir. 2009) ('noting that the "presumption of soundness relates to the second element [of service connection] . . . , the showing of in-service incurrence or aggravation of a disease or injury"').

Service records reflect three discrete instances of upper respiratory infections, in October 1989, October 1990, and June 1991.  In October 1989 acute bronchitis was assessed as associated with an upper respiratory infection, but there was no indication of persistence of either the infection or the bronchitis or of any other residuals of the respiratory infection.  Thus, although the Veteran's service medical records do not note a respiratory disorder upon service entry, the presumption of soundness may not apply because a chronic or ongoing respiratory disorder may not have become manifest in service.  38 C.F.R. § 3.303; Gilbert. 

The Veteran's date of service separation was September 20, 1991.  A treatment record dated October 6, 1991, indicated that the Veteran was then seeking emergency room treatment for breathing difficulties, having been treated for approximately the prior two weeks for bronchitis.  Findings at the October visit included inspiratory wheezes, productive cough, yellowish green sputum, and pulse oxygen of 88 percent.  The Veteran also then responded positively to aerosolized Albuterol.  Treating personnel diagnosed bronchospasm with bronchitis.  This October 6 treatment record and the history then provided would place onset of some respiratory difficulties shortly after service separation, presenting a question of a possible link to service for any respiratory condition which was recurrent or persistent or chronic from that time forward. 

Private treatment and hospitalization records beginning in November 10, 1991, and continuing for an interval of weeks thereafter, were based on complaints of breathing, cough and purulent and blood-tinged sputum and hemoptysis for the prior seven weeks.  The Veteran then reported that prior treatment included bronchodilator steroids and antibiotics, without benefit.  Bronchoscopy and laboratory testing resulted in diagnoses of severe tracheobronchitis with mycoplasma, and staphylococcus and hemolytic influenza. 

Upon a psychiatric screening on November 13, 1991, the Veteran reported significant anger, and provided a history of constant health problems since his discharge from service after only being sick seven days in service.  The examiner diagnosed dysthymic disorder, to rule out somatization disorder.  (There is no indication that this examiner had a record of the Veteran's diagnosed tracheobronchitis or his staphylococcus and hemolytic influenza.)

A January 1992 psychiatric assessment shows that the Veteran provided a history of becoming sick with bronchitis three to four weeks after separating from service, being hospitalized, and losing the job that he had secured following service separation.  The Veteran's history at the time suggests all these occurred simultaneously, and thus are in conflict with his prior history upon hospitalization admission on November 10, 1991, when he reported a seven-week history of respiratory illness and treatment with bronchodilator steroids and antibiotics which had proved ineffectual prior to the admission.  Thus, the history the Veteran provided upon suffering from diagnosed major depression in January 1992 (he was then also treated for an Ibuprofen overdose) is inconsistent with documented prior treatment, and therefore is unreliable. 

Over six days between May and June of 1992, the Veteran was again hospitalized for pneumonia with bronchial spasm.  He then provided a history of increasing shortness of breath and productive cough over the prior two to three weeks.  A recent diagnosis of right otitis media treated with Amoxicillin, though without improvement, was also noted.  A history was noted of bronchoscopy earlier in the year essentially negative except for hyper-sensitive airways.  The Veteran then reported a history of respiratory difficulties for "quite some time" with a diagnosis of asthma.  The Veteran was hospitalized again in late December 1992 for acute bronchitis and possible early pneumonia, with that diagnosis supported symptomatically as well as by x-rays revealing possible early right middle lobe infiltrates. 

In years immediately following service, the Veteran was treated for variously characterized respiratory conditions including bronchitis and reactive airway disease.  These records do not reflect any assessment of a link to service, although some reflect the Veteran's report of having been exposed to circumstances of the Persian Gulf War. 

The Veteran was afforded a VA examination for compensation purposes in June 2010, and that examiner opined that an asthma disorder existed prior to service, and was not at least as likely as not related to service.  In an addendum medical report, the June 2010 examiner affirmed the June 2010 opinion, concluding that the Veteran's respiratory disorder was asthma and not bronchitis, and explaining that the conditions had distinct clinical profiles. 

Unfortunately, the June 2010 examiner did not provide an explanation as to what those distinct medical profiles were or why the Veteran in the repeated hospitalizations in the months immediately following service was diagnosed with bronchitis and pneumonia but not asthma.  Additionally, the June 2010 VA examiner relied on an inaccurate medical history.  The only record the examiner addressed in the years following service from 1991 through 1996 was reported by the examiner as follows:  'Per noted dated 11/10/1991 "Past [history] denies any significant illness [,] [history of] bronchial asthma as a child."'  The examiner did not address the hospitalization for diagnosed severe bronchospasm and pneumonia in November 2010, or the records of several other hospitalizations for bronchitis or bronchospasm and/or pneumonia in the year following service separation.  The same June 2010 examiner provided an addendum medical opinion in March 2012, but relied on the same previously noted medical history to the exclusion of respiratory treatments and diagnoses in the months and years immediately following service.  Because the VA examiner's factual premises were materially erroneous, the Board remanded the case in January 2013 for an additional medical opinion.  

At a VA Disability Benefits Questionnaire (DBQ) VA examination in January 2013, the Veteran provided a history of being exposed to smoke from a fuel fire aboard ship while in service, and of having experienced nearly continuous respiratory problems since separating from service in 1991.  Pulmonary function tests were conducted and were interpreted as showing lung volumes within normal limits, FEV1/FVC ratio within normal limits, spirometry normal, and diffusion capacity for carbon monoxide within normal limits.  The examiner compared these pulmonary function test findings with prior test findings which were also normal and considered the Veteran's clinical history.  The examiner ultimately concluded that the Veteran does not have chronic bronchitis, but rather found an asthma-type condition.  The examiner noted that patients with asthma may show normal pulmonary function test findings.  

In a February 2013 addendum report following review of the claims file, the February 2013 examiner noted that on service enrollment report of medical history in October 1988, the Veteran denied a history of asthma but did endorse then taking ampicillin for a chest cold.  The January 2013 examiner noted that in service in October 1989 the Veteran was seen twice for an assessed upper respiratory infection and acute bronchitis, and he was seen in February 1990 for an upper respiratory infection with hoarse cough.  The examiner also noted that upon a report of medical history in March 1990, the Veteran indicated that he had no history of asthma or shortness of breath.  

The examiner reviewed records reflecting the Veteran's participation as volunteer firefighter at the fire/explosion on the USS Midway in June 1990.  In October 1990, the Veteran was treated for a bronchial infection which he reportedly contracted from his girlfriend.  In June 1991, the Veteran was treated for a sore throat assessed as an upper respiratory infection of two days duration.  The January 2013 examiner noted that Veteran was discharged from service in September 1991.  

The January 2013 examiner's key conclusions were that the Veteran's pulmonary function tests and evaluations did not support a diagnosis of chronic bronchitis, but did support the presence of asthma.  The examiner further noted that because the Veteran did not have exposures in service likely to have caused or aggravated asthma, it was unlikely that the Veteran developed asthma in service.  In support of these conclusions, the examiner noted that the Veteran conceded that he did not spend time in Southwest Asia on shore and hence was not exposed to oil fires, and he was not known to have been exposed to other significant respiratory irritants in service.  While the Veteran's efforts fighting a fire aboard ship in service were documented, the Veteran conceded at the examination that he wore protective respiratory gear for all but 10 to 15 minutes of that incident.  The examiner further noted that the Veteran did not present with a respiratory complaint until October 15, 1991, nearly four months after the shipboard fire, and that treatment was for a respiratory infection which followed a nearly identical infection suffered by his girlfriend.  The Veteran also denied any history of chronic cough or asthma.  Hence, the examiner concluded that the record did not support any respiratory disorder continuing from service or stemming from a respiratory irritation or infection in service.

The examiner also concluded that it was unlikely that the Veteran developed a susceptibility to respiratory infection in service, based in part on the Veteran having a chest cold and undergoing antibiotic treatment when he applied for Naval service, suggesting susceptibility, but not chronic disability, that was already present prior to service.  

The examiner observed the Veteran's report of respiratory difficulties virtually immediately after service but concluded that the medical record did not support a chronic respiratory disorder developing in service.  The examiner did note, in this respect, the Veteran's exposure to allergens in his environment, such as cats, following service, and that the Veteran was of an excessive weight which affected respiratory functioning.  The examiner noted these circumstances as likely contributors to his respiratory difficulties.  Necessarily, neither allergens in the Veteran's civilian environment nor the Veteran's post-service weight support a basis for service connection for a respiratory disorder.  

The Board concludes that the evidence of record is in accord with the findings and conclusions of the February 2013 VA examiner both that the Veteran does not have a chronic respiratory disorder other than asthma, and that the Veteran's asthma did not develop in service and was not otherwise causally related to service.  The Board further finds the February 2013 VA examiner's conclusions to be well-supported by the rationale provided which in turn is supported by the balance of the evidentiary record, including the service and post-service treatment records and the Veteran's own statements, all which are consistent with the conclusions of the examiner generally that the Veteran had episodes of acute infection or reactive airway episodes following service without an implicated causal link to service.  

The Board recognizes that the Veteran is competent to address past symptoms and past medical findings as provided to him upon prior examination and treatment.  Jandreau.  However, the February 2013 examiner recognized these reports and found them to be consistent with the examiner's medical findings and conclusions, and not supportive of a respiratory disorder continuing from service or causally linked to service.  

The Board notes that, although the Veteran's reports of respiratory difficulties immediately after service and continuing thereafter, as well as his reports of some respiratory difficulties in service, would on their face appear to suggest a respiratory disorder stemming from service, the actual historical picture is one of some acute infections in service and following service, as well as an asthmatic presentation following service.  Thus, the Veteran's more detailed history is consistent with the February 2013 examiner's findings of no chronic respiratory disorder either developing in service or being causally related to service.  

The Board accordingly concludes that the preponderance of the evidence is against the claim for service connection for a respiratory disorder, with the weight of the evidence against such a disorder either beginning in service or otherwise being causally related to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


